DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of invention I in the reply filed on 7/11/2022 is acknowledged.  Claims 1-9 read on the elected invention, and are examined as follows.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 9 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by FUNAYAMA (US 2015/0091865).
Regarding claim 9, FUNAYAMA discloses a control method for a display device (Fig. 1; [0027], e.g., a control method for a display system 100) comprising a plurality of gate lines, a plurality of source lines and a plurality of common electrodes used for both image display and touch detection (Figs. 2-3; [0028]-[0029], e.g., a plurality of gate lines, a plurality of data lines and a plurality of common electrodes 280 used for both display and touch detection), the control method comprising: 
first acquiring of acquiring a specific frequency to be avoided ([0040], e.g., acquires a frequency of the external noise); 
	second acquiring of acquiring a frequency of a control signal used to control the display device ([0040], e.g., acquires a frame frequency/a frequency of a horizontal synchronizing signal); and
	changing the frequency of the control signal when the specific frequency and the frequency of the control signal satisfy a changing condition ([0040], e.g., changes the frame frequency/the frequency of the horizontal synchronizing when the frequency of the horizontal synchronizing signal is integer multiples of the noise frequency).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe (US 2010/0141613) in view of FUNAYAMA (US 2015/0091865).
Regarding claim 1, Sonobe discloses a display system (Fig. 1; [0024], e.g., a notebook PC 100), comprising:
a display device ([0024], e.g., a LCD panel 103); and 
a control device that controls the display device, the control device comprising a CPU ([0034], e.g., the control unit 201 comprises a CPU) that: 
acquires a specific frequency to be avoided ([0029]-[0030], [0043], [0051], [0053]-[0054], e.g., acquire a communication frequency to be avoid); and 
acquires a frequency of a control signal used to control the display device ([0030], [0032], [0043], [0051], [0053]-[0054], [0052], e.g., acquires an operation frequency (pixel clock) used to control the display panel); and 
changes the frequency of the control signal when the specific frequency and the frequency of the control signal satisfy a changing condition ([0029], [0053]-[0054], [0061], e.g., changes the operation frequency (pixel clock) not to interfere with the communication frequency when the communication frequency is integer multiple of the operation frequency of the display panel).  
Sonobe does not specifically disclose wherein the display device comprising a plurality of gate lines, a plurality of source lines and a plurality of common electrodes used for both image display and touch detection.
However, FUNAYAMA discloses a display system (Fig. 1; [0027], e.g., display system 100), comprising: 
a display device comprising a plurality of gate lines, a plurality of source lines and a plurality of common electrodes used for both image display and touch detection (Figs. 2-3; [0028]-[0029], e.g., a plurality of gate lines, a plurality of data lines and a plurality of common electrodes 280 used for both display and touch detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to use the teachings of FUNAYAMA in the invention of Sonobe for providing a display device comprising a plurality of gate lines, a plurality of source lines and a plurality of common electrodes used for both image display and touch detection in order to provide a thin touch display device by using a common electrode of a liquid crystal display device as a driving electrode of a touch panel.  

Regarding claim 2, Sonobe further discloses the display system according to claim 1, wherein the CPU changes the frequency of the control signal when the specific frequency is an integral multiple of the frequency of the control signal ([0029]-[0030], [0043], [0061], e.g., changes the operation frequency (pixel clock) when the communication frequency is an integral multiple of the operation frequency of the display panel). 

Regarding claim 6, Sonobe further discloses the display system according to claim 1, wherein the CPU acquires, as the specific frequency, a frequency of a wireless signal received at a receiver (Fig. 2; [0025], e.g., acquires a frequency of a wireless communication signal received at a wireless module through an antenna).  

Regarding claim 7, Sonobe further discloses the display system according to claim 1, wherein the CPU analyzes a frequency of an electromagnetic wave received at an antenna, and the CPU acquires, as the specific frequency, the frequency of the electromagnetic wave (Fig. 2; [0025], [0029], [0046]-[0047], [0050]-[0053], e.g., analyzes a frequency of a radio wave received at an antenna and acquires the frequency of the radio wave).  

Regarding claim 8, Sonobe further discloses the display system according to claim 1, wherein the CPU controls a function circuit that performs a predetermined function and radiates an electromagnetic wave ([0025], e.g., the first wireless module 107 comprises a power supply circuit that performing a power charging function and radiates an electromagnetic wave), and the CPU acquires, as the specific frequency, a frequency of the electromagnetic wave ([0053], e.g., a communication frequency of the first wireless module 107 is acquires as the specific frequency).  

7.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe (US 2010/0141613) in view of FUNAYAMA (US 2015/0091865), and further in view of Mirura et al. (US 2016/0065890). 
Regarding claim 3, FUNAYAMA further discloses the display system wherein a control device (Fig. 9; [0040], e.g., timing control section 300) changes a frequency of a horizontal synchronizing signal when the frequency of the horizontal synchronizing signal is integer multiples of a noise frequency).  
Sonobe in view of FUNAYAMA does not specifically disclose the display system wherein the control signal is a gate signal supplied to the plurality of gate lines, the CPU acquires a frequency of the gate signal, and the CPU changes the frequency of the gate signal when the specific frequency is an integral multiple of the frequency of the gate signal.
However, Miura discloses a display system (Fig. 1; [0026], e.g., display apparatus 1) wherein a control signal is a gate signal supplied to a plurality of gate lines (Fig. 2; [0029]-[0030], e.g., a horizontal synchronous frequency corresponding to each horizontal line (gate line)), a CPU (Fig. 1; [0034], e.g., CPU 50) acquires a frequency of the gate signal ([0035], e.g., a horizontal synchronous frequency setter 54), and the CPU changes the frequency of the gate signal when a specific frequency is an integral multiple of the frequency of the gate signal ([0038-[0040]], e.g., changes the horizontal synchronous frequency when a reception frequency of the FM signal is integral multiples of the horizontal synchronous frequency of the LCD unit 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Miura in the invention of Sonobe in view of FUNAYAMA for changing a horizontal synchronous frequency corresponding to each gate line when a reception frequency is an integral multiple of horizontal synchronous frequency in order to prevent occurrences of noises that are included in output sounds and that are caused by an LCD (see [0011]-[0014] of Miura). 

	Regarding claim 4, Sonobe in view of FUNAYAMA and Miura further discloses the display system according to claim 3, wherein the CPU changes the frequency of the gate signal while a period of one frame, within which the gate signal for one screen of a display image is supplied to the plurality of gate lines, is kept unchanged (Miura, Fig. 2; [0046], [0061], e.g., the refresh rates (a period of one frame) are kept at a constant value before and after the change of he horizontal synchronous frequency).  

Allowable Subject Matter
8.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the primary reason for indicating allowable subject matter is that the claim recites “wherein the period of one frame is divided into a plurality of sub-frame periods, each sub-frame period includes a display period for which the gate signal is supplied to the plurality of gate lines, and a touch detection period for which a touch drive signal is supplied to the plurality of common electrodes, and the CPU changes the proportions of the display period and the touch detection period while keeping the sub-frame period unchanged, and changes the frequency of the gate signal” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kida et al. (US 9,285,904) discloses a touch display panel configured to change a sampling frequency of a touch detection when a disturbance noise of a component that is an integral multiple of the sampling frequency fs is applied.
Takayama et al. (US 2015/0185956) discloses a touch panel driving device configured to change a frequency of a horizontal synchronization period when a frequency of external noise interferes with the frequency of the horizontal synchronization period of a driving signal of a touch panel
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623